People v Baxtrum (2020 NY Slip Op 01842)





People v Baxtrum


2020 NY Slip Op 01842


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: WHALEN, P.J., SMITH, NEMOYER, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (336/19) KA 15-02009.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSYLVESTER E. BAXTRUM, JR., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.